      Case 5:20-cv-00183 Document 6 Filed on 12/28/20 in TXSD Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )
                                        )              Case No. 5:20-cv-00183
MARIA E. ROSALES,                       )
                                        )
      Defendant.                        )
_______________________________________ )


      DEFENDANT MARIA E. ROSALES ANSWER TO UNITED STATES’
            ORIGINAL AND FIRST AMENDED COMPLAINT


      Defendant Maria E. Rosales (Taxpayer) responds to Plaintiff’s United States of

America (Plaintiff) First Amended Complaint as follows:

      1. Admits.

      2. Admit that venue is proper in Laredo under 28 U.S.C. 1391(b)(1) and (b)(2) but

alleges that 28 U.S.C. 1391(c)(3) is applicable as Ms. Rosales permanent residence in now

in Mexico. Admits that Ms. Rosales is a U.S. citizen but denies that she is liable for the

FBAR penalty.

      3. Admits.

      4. Admits.

      5. Admits.

      6. Admits

      7. Admits.



                                            1
      Case 5:20-cv-00183 Document 6 Filed on 12/28/20 in TXSD Page 2 of 9




       8. Denies and alleges that Hector Carmona was in total control of the businesses

and excluded Ms. Rosales from the operation and management of the businesses. He also

denied her access to any of the business or banking records. Ms. Rosales interest in the

companies was limited to her community property interest in the companies.

       9. Admits that Ms. Rosales in name only owned businesses in Mexico but alleges

that Hector Carmona was in total control of the businesses and excluded Ms. Rosales from

the operation and management of the businesses and from the business records.

       10. Admits that Mexican companies were owned by Ms. Rosales and her husband

but that was in name only. Ms. Rosales asserts that Hector Carmona was in total control

of the businesses and excluded Ms. Rosales from the operation and management of the

businesses and from the business records.

       11. Admit but asserts that Hector Carmona was in total control of the businesses and

excluded Ms. Rosales from the operation and management of the businesses.

       12. Admits.

       13. Admit that Ms. Rosales had financial interests in Mexico with her husband but

asserts that asserts that Hector Carmona was in total control of the businesses and excluded

Ms. Rosales from the operation and management of the businesses. Mr. Carmona had total

control over the business and bank records and would not allow Ms. Rosales access to

them. FBARs were filed with the Offshore Disclosure Initiative after the taxpayer and her

husband learned of the obligation. Denies for lack of sufficient knowledge or information

the number of foreign accounts held by Ms. Rosales and Hector Carmona.




                                             2
      Case 5:20-cv-00183 Document 6 Filed on 12/28/20 in TXSD Page 3 of 9




      14. Admits that Ms. Rosales had signature authority on bank accounts in Mexico

during tax years 2005 through 2012 but denies for lack of sufficient knowledge or

information the number of accounts upon which she had signature authority. The taxpayer

further asserts that Mr. Carmona had total control over the bank accounts and more

importantly the bank tokens. As a result, Ms. Rosales had no right to access bank records

in Mexico.

      15. Admits that Ms. Rosales had signature authority on bank accounts in Mexico

during tax years 2005 through 2012 but denies for lack of sufficient knowledge or

information the number of accounts upon which she had signature authority. The taxpayer

further asserts that Mr. Carmona had total control over the bank accounts and more

importantly the bank tokens. As a result, Ms. Rosales had no right to access bank records

in Mexico.

      16. Denies for lack of sufficient knowledge or information.

      17. Denies for lack of sufficient knowledge or information.

      18. Denies for lack of sufficient knowledge or information.

      19. Admits that a FBAR was required to be filed for 2005 but denies that Ms.

Rosales had knowledge of the requirement to file the FBAR nor did she have access to

bank records and/or financial information needed to file an FBAR.

      20. Admits that a FBAR was required to be filed for 2006 but denies that Ms.

Rosales had knowledge of the requirement to file the FBAR nor did she have access to

bank records and/or financial information needed to file an FBAR.




                                           3
      Case 5:20-cv-00183 Document 6 Filed on 12/28/20 in TXSD Page 4 of 9




      21. Admits that a FBAR was required to be filed for 2007 but denies that Ms.

Rosales had knowledge of the requirement to file the FBAR nor did she have access to

bank records and/or financial information needed to file an FBAR.

      22. Admits that a FBAR was required to be filed for 2008 but denies that Ms.

Rosales had knowledge of the requirement to file the FBAR nor did she have access to

bank records and/or financial information needed to file an FBAR.

      23. Admits that a FBAR was required to be filed for 2009 but denies that Ms.

Rosales had knowledge of the requirement to file the FBAR nor did she have access to

bank records and/or financial information needed to file an FBAR.

      24. Admits that a FBAR was required to be filed for 2010 but denies that Ms.

Rosales had knowledge of the requirement to file the FBAR nor did she have access to

bank records and/or financial information needed to file an FBAR.

      25. Admits that a FBAR was required to be filed for 2011 but denies that Ms.

Rosales had knowledge of the requirement to file the FBAR nor did she have access to

bank records and/or financial information needed to file an FBAR.

      26. Admits that a FBAR was required to be filed for 2012 but denies that Ms.

Rosales had knowledge of the requirement to file the FBAR nor did she have access to

bank records and/or financial information needed to file an FBAR.

      27. Admits that Ms. Rosales did not file FBARs for 2005 through 2012 but alleges

that her failure was due to lack of knowledge of the requirement and reasonable cause.




                                            4
      Case 5:20-cv-00183 Document 6 Filed on 12/28/20 in TXSD Page 5 of 9




       28. Admits that Ms. Rosales had a filing obligation for 2005 through 2012 but

alleges that her failure to file was due to lack of knowledge of the requirement and

reasonable cause.

       29. Admits that Ms. Rosales had a filing obligation for 2005 through 2012 but

alleges that her failure to file was due to lack of knowledge of the requirement and

reasonable cause.

       30. Denies.

       31. Denies.

       32. Denies.

       33. Denies for lack of sufficient knowledge or information..

       34. Denies.

       35. Denies for lack of sufficient knowledge or information.

       36. Denies for lack of sufficient knowledge or information.

       37. Denies for lack of sufficient knowledge or information the allegations made in

the first sentence. Denies the allegations in the second sentence.

       38. Admits that Ms. Rosales did not file Form 5471 for tax years 2005 through 2012

but assets that she was not aware of the filing obligation and that Mr. Carmona held all

records for them personally and professionally and denied her access to the records. Denies

the remaining allegations for lack of sufficient knowledge or information.

       39. Admits that an account was opened for the housekeeper but denies the remainder

for lack of sufficient knowledge or information.

       40. Denies for sufficient knowledge or information.


                                             5
      Case 5:20-cv-00183 Document 6 Filed on 12/28/20 in TXSD Page 6 of 9




      41. Denies for lack of sufficient knowledge or information.

      42. Denies for lack of sufficient knowledge or information.

      43. Denies for lack of sufficient knowledge or information.

      44. Denies for lack of sufficient knowledge or information.

      45. Denies for lack of sufficient knowledge or information.

      46. Denies for lack of sufficient knowledge or information.

      47. Denies for lack of sufficient knowledge or information.

      48. Admits that the statute provides for penalties for failure to file an FBAR but

denies that Ms. Rosales failure to timely file an FBAR was willful and that she has

reasonable cause for any failure to file the FBAR timely.

      49. Denies that the taxpayer willfully failed to file FBARs for tax years 2005

through 2012; admits that the Treasury Secretary has assessed penalties against her as

shown in the complaint but denies that she is liable for the amounts shown.

      50. Denies for lack of sufficient knowledge or information whether the assessments

were timely made on October 24, 2018. Unless a statute extension was filed, the statute of

limitations would have expired for tax years 2005 through 2011 prior to the date of the

assessment.

      51. Denies for lack of sufficient knowledge or information whether Ms. Rosales

signed statute extensions for assessment of the 2005 through 2012 FBAR penalties through

to December 31, 2018.       Denies the remaining allegations due to lack of sufficient

knowledge or information.




                                            6
      Case 5:20-cv-00183 Document 6 Filed on 12/28/20 in TXSD Page 7 of 9




       52. Denies for lack of sufficient knowledge or information whether proper notice

and demand was made on Ms. Rosales.

       53. Admits that Ms. Rosales has failed to pay the FBAR penalties assessed against

her and denies she is liable for the amounts assessed.

       54. Denies.

       55. FURTHER ANSWERING THIS COMPLAINT, the Taxpayer asserts that

the statute of limitations for assessment of FBAR penalties as provided in 31 U.S.C. §

5321(b)(1) expired for tax years 2005 through 2011.

       56. The due date for assessment of the FBAR penalties for 2005 through 2011 is as

is June 20 of the following year with no extensions.

       57. The penalties were assessed by the Service on October 24, 2018. Unless a

statute extension was signed by the taxpayer, the statute of limitations for assessment had

expired for all years except 2012.

       58. The taxpayer does not recall signing a statute extension and none have been

provided to this counsel. Unless a valid extension was filed, the assessments against the

taxpayer are fatally defective and this suit seeking to reduce to judgment and collect

outstanding penalties should be dismissed for 2005 through 2011.

       WHEREFORE, the Taxpayer requests:

       1. That the relief sought by the United States be denied;

       2. That this Court hold that the statute of limitations for assessment for tax years

          2005 through 2011 expired prior to the assessment by the IRS; and




                                             7
Case 5:20-cv-00183 Document 6 Filed on 12/28/20 in TXSD Page 8 of 9




3. That this Court hold that the suit to seek collection of FBAR penalties was

   untimely for tax years 2005 through 2011; alternatively

4. That this Court find that the failure to timely file the FBAR returns was by Ms.

   Rosales was not willful; and

5. That Ms. Rosales had reasonable cause for her failure to timely file the FBAR

   returns.




                                         Respectfully submitted,


                                         /s/Derek B. Matta
                                         Derek B. Matta
                                         Counsel for Alicea Hope Edison
                                         S. D. of Texas Bar No. 437818
                                         3700 Buffalo Speedway, Suite 1000
                                         Houston, Texas 77098
                                         Telephone: (713) 333-0555
                                         Telecopier: (713) 333-0550
                                         Email: dmatta@cctaxlaw.com




                                     8
      Case 5:20-cv-00183 Document 6 Filed on 12/28/20 in TXSD Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed and served

electronically, via the ECF system, or via Certified Mail on the 28th day of December 2020

to the following parties:




Herbert W. Linder
Dept. of Justice, Tax Division
717 N. Harwood, Suite 400
Dallas, Texas 75201




                                                 /s/ Derek B. Matta
                                                 Derek B. Matta
                                                 Counsel for Defendant




                                             9
